Case 1:20-cv-00698-CCB Document 10 Filed 04/02/20 Page 1 of 3

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MARYLAND

Allen Harim Foods, LLC *
Plaintiff,

v. Case No, 1:20-CV-00698-CCB

 

 

Where Food Comes From, Inc. d/b/a IMI Global

Defendant. *

 

MOTION FOR ADMISSION PRO HAC VICE
1, Nicole L. Campbell , am a member in good standing of the bar of this
Court. [am moving the admission of James C. Smith

to appear pro hac vice in this case as counsel for Where Food Comes From, Inc.

We certify that:

1. The proposed admittee is not a member of the Maryland bar and does not maintain
any law office in Maryland

2. The proposed admittee is a member in good standing of the bars of the following
State Courts and/or United States Courts:

State Court & Date of Admission U.S. Court & Date of Admission

New York - April 26, 1976 See attached Continuation Sheet
North Carolina - September 19, 1978

 

 

 

 

3. During the twelve months immediately preceding this motion, the proposed admittee
has been admitted pro hac vice in this Court © time(s).

4. The proposed admittee has never been disbarred, suspended, or denied admission to
practice law in any jurisdiction. (NOTE: Ifthe proposed admittee has been
disbarred, suspended, or denied admission to practice law in any jurisdiction, then
he/she must submit a statement fully explaining all relevant facts.)

5. The proposed admittee is familiar with the Maryland Attorneys’ Rules of Professional
Conduct, the Federal Rules of Civil Procedure, the Federal Rules of Evidence, the
Federal Rules of Appellate Procedure, and the Local Rules of this Court, and
understands he/she shall be subject to the disciplinary jurisdiction of this Court.

PHVMotion (12/2018) Page | of 2
PHY¥Motion (12/2018)

Case 1:20-cv-00698-CCB Document 10 Filed 04/02/20 Page 2 of 3

6. The proposed admittee understands admission pro hac vice is for this case only and
does not constitute formal admission to the bar of this Court.

7, Hither the undersigned movant or Nicole L. Campbell

is also a member of the bar of this Court in good standing, and will serve as co-

counsel in these proceedings.

8. The $100.00 fee for admission pro hac vice accompanies this motion.

9. We hereby certify under penalties of perjury that the foregoing statements are true

and correct.

MOVANT
/s/ Nicole L. Campbell

 

Signature _
Nicole L. Campbell, Bar No. 14336

 

Printed name and bar number
Huddles Jones Sorteberg & Dachille, P.C.

 

Office name

10211 WincaptIn Circle, Sulte 200, Columbia, MD 21044

 

Address -

410-720-0072 .

 

Telephone number

410-720-0329

 

Fax Number
campbell@constructionlaw.com

 

Email Address

PROPOSED ADMJITEE

Signature
ames C. Smith

Printed name

Nexsen Pruet, PLLC

Office name

 

 

227 West Trade Street, Sulte 1550, Charlotte, NC 28202
Address

704-338-5352

Telephone number

104-805-4731

Fax Number

jsmith@nexsenpruet.com
Email Address

 

 

 

 

_Page2of20 0

 
Case 1:20-cv-00698-CCB Document 10 Filed 04/02/20 Page 3 of 3

CONTINUATION SHEET

STATE COURTS AND DATE OF ADMISSION

North Carolina State Bar — September 19, 1978
New York State Bar — April 26, 1976

U.S. COURTS AND DATE OF ADMISSION

USS. District Court for the Southern District of New York — May 25, 1976

US. District Court for the Eastern District of New York — April 7, 1977

US. District Court for the Western District of North Carolina — September 19, 1978
US. District Court for the Middle District of North Carolina — September 21, 1979
US. District Court for the Eastern District of North Carolina ~ January 22, 2002
U.S. Court of Appeals for the Fourth Circuit —- March 25, 1981

United States Supreme Court — March 26, 1984
